DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabripour (US 2019/0171740 A1).
Regarding claim 1, Sabripour discloses a method comprising: 
one or more of generating and receiving, at a computing device, an alert to perform a search for a target object (see at least Figures 1-2, item 120 | [0048]); 
determining, at the computing device, a geographic area in which to perform the search for the target object (see at least [0024]); 
determining, at the computing device, sensors available in the geographic area for use in the search for the target object (see at least Figures 1 and 3, items 110-n and 115-n | [0045] note the POE search controller (120) identifies the type of data capturing devices (115-n) based on the availability of the devices as well as the capability of the devices); 
in response to the sensors meeting a threshold condition, assigning the alert to a sensor analytics engine to search for the target object using the sensors (see at least Figure 3, item 366 | [0048] note the POE search controller (120) transmits the POE search request to select communication devices (110-n) | [0032]), the threshold condition based on one or more of: a density of the sensors in the geographic area; numbers of sensors in the geographic area; and distribution of the sensors in the geographic area (see at least [0022] note each data capturing device (115) may capture different type of data and may further operate with different data capturing settings that are configured based on the type and capability of the data capturing device (115), and each data capturing device (115) may also operate with a particular capturing range, for example, defined by distance, line of sight, and/or a geographic area within which the device is capable of acquiring data related to POEs | [0024] note the POE search controller (120) may select communication devices (110) to send the modified POE search request based on a geographic region (POE search area 140) in which the POE of interest is to be searched, for example, the communication devices (110-1 through 110-n) are shown in FIG. 1 as being located in the POE search area 140 and therefore the POE search controller (120) may send the modified POE search request to only communication devices (110-1 through 110-n) that are located in the POE search area 140…the POE search controller (120) may expand the POE search area to cover the directions in which the suspect may be moving and may send the modified POE search request to communication devices (110) in the expanded POE search area | [0033] note numbers of the sensors in the geographic area correspond to image resolution, bit rate, field of view, view angle, depth of field, focus, image acquisition rate, and the like | [0046] note the POE search controller (120) may also determine the data capturing settings further based on the location and/or time of day (or ambient light) at which the data capturing device is deployed or to be deployed for the purposes of capturing data for detecting the POE of interest…configuring the direction of the microphone to capture sound data originating from a particular direction); and 
in response to the sensors not meeting the threshold condition, providing the alert to one or more communication devices to initiate a human-based search for the target object (see at least [0045] note the POE search controller (120) may select one or more types of data capturing devices (115-n) based on their availability and capability to perform a modified POE search request | [0048] note the special indicator differentiates the modified POE search request from a conventional POE search request | [0051] note if the communication device(s) (110-1−110-n) receive(s) a conventional APB or BOLO notification, the communication device(s) (110-1−110-n) may display the notification for normal processing by the user | [0018] note the different types of communication device(s) (110-1−110-n) | Figure 3, item 340 | [0035]).
Regarding claim 2, Sabripour further discloses wherein generating the alert to search for the target object comprises generating the alert from one or more of a retired alert; historical records; public-safety records; Criminal Justice Information Services (CJIS) records; computer-aided dispatch (CAD) records; and legal records (see at least [0020] note POE search request sources (125) include a public safety dispatch system, record management system (RMS), various public safety agency databases, etc. | [0023]).
Regarding claim 3, Sabripour, as addressed above, discloses wherein the alert comprises one or more of a public-safety alert, a be-on-the-lookout (BOLO) and an all-points bulletin (APB), and the target object comprises one or more of a person, an animal, a non-human object, and a vehicle (see at least [0020] | [0048]).
Regarding claim 4, Sabripour, as addressed above, discloses wherein determining the geographic area in which to perform the search for the target object is based on one or more of records associated with the target object and links to the target object (see at least [0023-0024]).
Regarding claim 5, Sabripour, as addressed above, discloses wherein the threshold condition is further based on one or more of: coverage of the sensors in the geographic region; locations of the sensors in the geographic area; types of scenes imaged by cameras of the sensors in the geographic area; and types of the sensors available in the geographic area (see at least [0045] note based on the availability and capability of the data capture devices | [0046] | [0048]).
Regarding claim 6, Sabripour, as addressed above, discloses wherein the sensors comprise one or more of cameras and microphones, and the sensor analytics engine comprises one or more of a video analytics engine and an audio analytics engine (see at least [0032] note the image/video analytics engine | [0044-0046] note video and audio may captured by sensors and analyzed by their respective analytics engine | [0057] | [0022-0023]).
Regarding claim 7, Sabripour further discloses further comprising, in response to the sensors meeting the threshold condition, generating at least one classifier for use by the sensor analytics engine to search for the target object using one or more algorithms, at the sensor analytics engine, to search for the target object using sensor data from the sensors as input to the one or more algorithms (see at least [0044] note generation of a POE detection classifier | [0032] note the POE detection classifier is associated with an analytics engine | [0040] note the particular order of processing steps, message receptions, and/or message transmissions is indicated in FIG. 4 as an example, timing and ordering of such steps, receptions, and transmissions may vary where appropriate without negating the purpose and advantages of the examples set forth in detail throughout the remainder of this disclosure (i.e., step 440 may be performed after 450)).
Regarding claim 10, Sabripour further discloses wherein a decision to assigning the alert to the sensor analytics engine or initiating the human-based search is further based on one or more criteria for minimizing one or more of human resources and cost in searching for the target object and maximizing a chance of success in finding the target object (see at least [0046] note the data capture settings are based on the location and time of day of deployment and configure the direction of microphone to increase the chances of success in finding the target object).
Regarding claim 11, Sabripour discloses a device (see at least Figures 1-2, item 120) comprising: 
a communication unit (see at least Figures 1-2, items 130 and 210 | [0028]); and 
a controller communicatively coupled to the communication unit (see at least Figure 2, items 220 and 210 | [0028]), the controller configured to: 
one or more of generate, and receive via the communication unit, an alert to perform a search for a target object (see at least [0048]); 
determine a geographic area in which to perform the search for the target object (see at least [0024]);
determine sensors available in the geographic area for use in the search for the target object (see at least Figures 1 and 3, items 110-1−110-n and 115-1−115-n | [0045] note the POE search controller (120) identifies the type of data capturing devices (115-n) based on the availability of the devices as well as the capability of the devices); 
in response to the sensors meeting a threshold condition, assign the alert to a sensor analytics engine to search for the target object using the sensors (see at least Figure 3, item 366 | [0048] note the POE search controller (120) transmits the POE search request to select communication devices (110-n) | [0032]), the threshold condition based on one or more of: a density of the sensors in the geographic area; numbers of sensors in the geographic area; and distribution of the sensors in the geographic area (see at least [0022] note each data capturing device (115) may capture different type of data and may further operate with different data capturing settings that are configured based on the type and capability of the data capturing device (115), and each data capturing device (115) may also operate with a particular capturing range, for example, defined by distance, line of sight, and/or a geographic area within which the device is capable of acquiring data related to POEs | [0024] note the POE search controller (120) may select communication devices (110) to send the modified POE search request based on a geographic region (POE search area 140) in which the POE of interest is to be searched, for example, the communication devices (110-1 through 110-n) are shown in FIG. 1 as being located in the POE search area 140 and therefore the POE search controller (120) may send the modified POE search request to only communication devices (110-1 through 110-n) that are located in the POE search area 140…the POE search controller (120) may expand the POE search area to cover the directions in which the suspect may be moving and may send the modified POE search request to communication devices (110) in the expanded POE search area | [0033] note numbers of the sensors in the geographic area correspond to image resolution, bit rate, field of view, view angle, depth of field, focus, image acquisition rate, and the like | [0046] note the POE search controller (120) may also determine the data capturing settings further based on the location and/or time of day (or ambient light) at which the data capturing device is deployed or to be deployed for the purposes of capturing data for detecting the POE of interest…configuring the direction of the microphone to capture sound data originating from a particular direction); and 
in response to the sensors not meeting the threshold condition, provide, via the communication unit, the alert to one or more communication devices to initiate a human-based search for the target object (see at least [0045] note the POE search controller (120) may select one or more types of data capturing devices (115-n) based on their availability and capability to perform a modified POE search request | [0048] note the special indicator differentiates the modified POE search request from a conventional POE search request | [0051] note if the communication device(s) (110-110-n) receive(s) a conventional APB or BOLO notification, the communication device(s) (110-110-n) may display the notification for normal processing by the user | [0018] note the different types of communication device(s) (110-110-n) | Figure 3, item 340 | [0035]).
Regarding claim 12, Sabripour, as addressed above, discloses wherein the controller is further configured to generate the alert to search for the target object comprises generating the alert from one or more of: a retired alert; historical records; public-safety records; Criminal Justice Information Services (CJIS) records; computer-aided dispatch (CAD) records; and legal records (see at least [0020] note POE search request sources (125) include a public safety dispatch system, record management system (RMS), various public safety agency databases, etc. | [0023]).
Regarding claim 13, Sabripour, as addressed above, discloses wherein the alert comprises one or more of a public-safety alert, a be-on-the-lookout (BOLO) and an all-points bulletin (APB), and the target object comprises one or more of a person, an animal, a non-human object, and a vehicle (see at least [0020] | [0048]).
Regarding claim 14, Sabripour, as addressed above, discloses wherein the controller is further configured to determine the geographic area in which to perform the search for the target object based on one or more of records associated with the target object and links to the target object (see at least [0023-0024]).
Regarding claim 15, Sabripour, as addressed above, discloses wherein the threshold condition is further based on one or more of: coverage of the sensors in the geographic area; locations of the sensors in the geographic area; types of scenes imaged by cameras of the sensors in the geographic area; and types of the sensors available in the geographic area (see at least [0045] note based on the availability and capability of the data capture devices | [0046] | [0048]).
Regarding claim 16, Sabripour, as addressed above, discloses wherein the sensors comprise one or more of cameras and microphones, and the sensor analytics engine comprises one or more of a video analytics engine and an audio analytics engine (see at least [0032] note the image/video analytics engine | [0044-0046] note video and audio may captured by sensors and analyzed by their respective analytics engine | [0057] | [0022-0023]).
Regarding claim 17, Sabripour, as addressed above, discloses wherein the controller is further configured to: in response to the sensors meeting the threshold condition, generate at least one classifier for use by the sensor analytics engine to search for the target object using one or more algorithms, at the sensor analytics engine, to search for the target object using sensor data from the sensors as input to the one or more algorithms (see at least [0044] note generation of a POE detection classifier | [0032] note the POE detection classifier is associated with an analytics engine | [0040] note the particular order of processing steps, message receptions, and/or message transmissions is indicated in FIG. 4 as an example, timing and ordering of such steps, receptions, and transmissions may vary where appropriate without negating the purpose and advantages of the examples set forth in detail throughout the remainder of this disclosure (i.e., step 440 may be performed after 450)).
Regarding claim 20, Sabripour, as addressed above, discloses wherein the controller is further configured to decide whether to assign the alert to the sensor analytics engine or initiate the human-based search further based on one or more criteria for minimizing one or more of human resources and cost in searching for the target object and maximizing a chance of success in finding the target object (see at least [0046] note the data capture settings are based on the location and time of day of deployment and configure the direction of microphone to increase the chances of success in finding the target object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabripour (US 2019/0171740 A1) in view of Mo (US 2014/0197948 A1).
Regarding claim 8, Sabripour does not specifically disclose further comprising: after initiating the human-based search for the target object, receiving an indication that the human-based search was unsuccessful; and in response to receiving the indication that the human-based search was unsuccessful, assigning the alert to the sensor analytics engine to search for the target object using the sensors.
It is known to initiate searches in different ways.  For example, Mo teaches a system that further comprises: after initiating the human-based search for the target object, receiving an indication that the human-based search was unsuccessful (see at least [0028] note that hit signals are used to initiate human/animal searching | [0034-0035] note that no hit signals are transmitted in response to unsuccessful attempts in finding the target object | [0059-0060] | [0083-0084]); and in response to receiving the indication that the human-based search was unsuccessful, assigning the alert to the sensor analytics engine to search for the target object using the sensors (see at least [0030] note search activation signal (SAS) | [0015] note examples of search devices | [0035] note hit or no hit signals are reported to the server and the search and report process is repeated | [0073] note search devices may also relay their location and/or search results (e.g., no hit) to a central service, which may then relay a SAS to other search devices, such as a security camera).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Mo into Sabripour.  This provides the ability to expand the search to other devices if the target object is not identified, thus improving the search.
Regarding claim 9, Sabripour does not specifically disclose comprising, based on one or more criteria for minimizing one or more of human resources and cost in searching for the target object and maximizing a chance of success in finding the target object, initiating the human-based search for the target object for one or more of: the geographic area; a further geographic area larger than the geographic area; a limited time period; and a further time period larger than the limited time period.
It is known to initiate searches in different ways.  For example, Mo teaches a system that comprises, based on one or more criteria for minimizing one or more of human resources and cost in searching for the target object and maximizing a chance of success in finding the target object, initiating the human-based search for the target object for one or more of: the geographic area; a further geographic area larger than the geographic area; a limited time period; and a further time period larger than the limited time period (see at least the abstract, note that based on a generated hit signal, which may be used to determine the location of the target tag, focused human searching for the moving object may be initiated based on this determined location, and/or on location information included in one or more hit signals | [0012] | [0027-0028] | [0035] | [0016] | [0018]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Mo into Sabripour.  This improves the chance of finding the target object by deploying a human/animal search in an area where the target object’s location is already known.
Regarding claim 18, Sabripour in view of Mo, as addressed above, teach wherein the controller is further configured to: after initiating the human-based search for the target object, receive, via the communication unit, an indication that the human-based search was unsuccessful; and in response to receiving the indication that the human-based search was unsuccessful, assign the alert to the sensor analytics engine to search for the target object using the sensors (see at least [0028] of Mo, note that hit signals are used to initiate human/animal searching | [0034] of Mo, note that no hit signals are transmitted in response to unsuccessful attempts in finding the target object | [0083-0084] of Mo | [0030] of Mo, note search activation signal (SAS) | [0015] of Mo, note examples of search devices | [0035] of Mo, note hit or no hit signals are reported to the server and the search and report process is repeated | [0073] of Mo, note search devices may also relay their location and/or search results (e.g., no hit) to a central service, which may then relay a SAS to other search devices, such as a security camera).
Regarding claim 19, Sabripour in view of Mo, as addressed above, teach wherein the controller is further configured to, based on one or more criteria for minimizing one or more of human resources and cost in searching for the target object and maximizing a chance of success in finding the target object, initiate the human-based search for the target object for one or more of: the geographic area; a further geographic area larger than the geographic area; a limited time period; and a further time period larger than the limited time period (see at least the abstract of Mo, note that based on a generated hit signal, which may be used to determine the location of the target tag, focused human searching for the moving object may be initiated based on this determined location, and/or on location information included in one or more hit signals | [0012] of Mo | [0027-0028] of Mo | [0035] of Mo | [0016] of Mo | [0018] of Mo).

 
Response to Arguments
Applicant's arguments filed June 27, 2022, have been fully considered but they are not persuasive. Applicant argues “Sabripour does not disclose (emphasis added) ‘in response to the sensors meeting a threshold condition, assigning the alert to a sensor analytics engine to search for the target object using the sensors, the threshold condition based on one or more of: a density of the sensors in the geographic area; numbers of the sensors in the geographic area; and distribution of the sensors in the geographic area’, as presently claimed.”
In response, Applicant’s specification, paragraph [0061], defines “that threshold conditions related to density and/or distribution are indicative of coverage of the sensors 106 of the geographic area 108 (e.g., a portion of the geographic area 108 that is sensed and/or imaged, and the like, by the sensors 106)…In a particular example, where the sensors 106 comprise camera, a threshold condition may comprise the cameras of the sensors 106 imaging a threshold percentage, and the like, of the geographic area 106, among other possibilities; coverage of an individual camera of the sensors 106 may be indicated in the sensor records 118 (e.g., the sensor records 118 may store a size of an area imaged by an individual camera of the sensors 106).”  Also of note is paragraph [0058] which states “sensors 106 may have a distribution in the geographic area 108, such as locations that largely monitor doors of businesses and not general street views, and the like, which may not meet an associated distribution threshold condition for searching for vehicles.”  It is noted that the threshold condition based on distribution, is a coverage threshold based on coverage of the sensors (i.e., “locations that largely monitor doors of businesses and not general street views, and the like, which may not meet an associated distribution threshold condition”).  In other words, if the cameras do not provide certain coverage they do not meet the threshold condition based on distribution of the sensors in the geographic area.
Sabripour discloses that “the POE search controller 120 may also maintain an inventory of types of data capturing devices 115 that are available for capturing data at a given location. In these embodiments, the POE search controller 120 identifies the type of data capturing devices 115 based on the availability of the devices as well as the capability of the devices to capture data corresponding to features included in the POE of interest metadata.” (see [0045])  When Sabripour identifies the type based on “the capability of the devices to capture data corresponding to features included in the POE of interest metadata”, Sabripour determines if the capturing devices 115 have the appropriate data capturing settings.  If the capturing devices 115 have the capability, Sabripour configures “the direction of the microphone to capture sound data originating from a particular direction” (see [0046]).  This may allow Sabripour to “to cover the directions in which the suspect may be moving” (see [0024]).  In other words, if Sabripour’s microphone is incapable of capturing sound data originating from a particular direction, then it is not selected.  For at least this reason, in view of paragraphs [0058] and [0061] in Applicant’s specification, Sabripour clearly discloses “in response to the sensors meeting a threshold condition, assigning the alert to a sensor analytics engine to search for the target object using the sensors, the threshold condition based on one or more of: a density of the sensors in the geographic area; numbers of the sensors in the geographic area; and distribution of the sensors in the geographic area”.  Applicant’s arguments are not persuasive.
In addition, with respect to the limitation “numbers of the sensors in the geographic area”, Sabripour clearly discloses identifying “the type of data capturing devices 115 based on the availability of the devices as well as the capability of the devices to capture data corresponding to features included in the POE of interest metadata.” (see [0045])  In paragraph [0033], Sabripour discloses that “the POE search controller 120 may further select data capturing settings based on the POE of interest metadata (e.g., a higher resolution may be required to capture a particular feature of the POE of interest)”.  In other words, when Sabripour’s data capture settings, such as image resolution, bit rate, field of view, view angle, depth of field, focus, image acquisition rate, and the like, which clearly equate to numbers of the sensors in the geographic area, meet the requirements to capture a particular feature of the POE of interest, then the data capturing device 115 is considered capable and is selected.  Applicant’s arguments are not persuasive.
With respect to Applicant’s arguments concerning claims 8, 9, 18 and 19, which are rejected under 35 U.S.C. 103 as being unpatentable over Sabripour (US 2019/0171740 A1) in view of Mo (US 2014/0197948 A1), all responses to Applicant’s arguments can be found in Office action dated July 14, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687